Exhibit 10.46

[ * ] = Certain confidential information contained in this document marked, by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

AMENDMENT NO. 6 TO COLLABORATION

AND OPTION AGREEMENT

This Amendment No. 6 to the Agreement (this “Amendment No. 6”) is entered into
as of June 11, 2013 (the “Amendment Effective Date”) by and between
Cytokinetics, Incorporated (“Cytokinetics”), a Delaware corporation, having its
principal place of business at 280 East Grand Ave., South San Francisco,
California 94080 and Amgen Inc., a Delaware corporation having its principal
place of business at One Amgen Center Drive, Thousand Oaks, California 91320
(“Amgen”).

WHEREAS, Cytokinetics and Amgen are parties to that certain Collaboration and
Option Agreement dated December 29, 2006, as amended (the “Agreement”);

WHEREAS, in May 2009, Amgen exercised its option to obtain an exclusive,
worldwide license (excluding Japan) to certain compounds that modulate the
contractile elements in cardiac muscle tissue to activate cardiac contractility,
including omecamtiv mecarbil (also known as CK-452), as further described in the
Agreement;

WHEREAS, Amgen now wishes to extend its license to include Japan and CK is
willing to grant such license on the terms and conditions set forth herein;

WHEREAS, Amgen and Cytokinetics have entered into that certain Common Stock
Purchase Agreement of even date herewith;

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, CK and Amgen, intending to be
legally bound, agree to amend the Agreement as set forth below.

 

1. Definitions. Capitalized terms used herein and not otherwise defined have the
meaning ascribed in the Collaboration Agreement.

 

2. Expansion of Territory

 

  (a) Section 1.35 of the Agreement is replaced in its entirety with the
following:

““Global Registration Dossier” shall mean, with respect to a particular Compound
being developed under the Collaboration, the collective data package from
clinical and other studies specifically applicable to obtaining, maintaining and
expanding regulatory approvals for such Compound throughout the United States,
the European Union and Japan, excluding country-specific requirements.”

 

  (b) Section 1.63 of the Agreement is replaced in its entirety with the
following:

““Territory” shall mean the world.”



--------------------------------------------------------------------------------

  (c) All references in the Agreement to Cytokinetics’ rights outside of the
Territory are deleted from the Agreement, including, without limitation, in
Sections 2.6, 2.19, 7.3, 9.2.3, 9.3.1, 13.7 and Article 22, and Cytokinetics
will no longer have any right to research, manufacture, develop or commercialize
Compounds, including, without limitation, Japan Eligible Compounds, itself or
through a Third Party, outside the scope of the Collaboration. The Parties’
rights and obligations under the Agreement will be the same with respect to
Japan as they are in the rest of the Territory, subject to the following:

 

  (i) Amgen will pay Cytokinetics the additional pre-commercial milestone
payments described in Exhibit A. [*] under this Amendment No. 6.

 

  (ii) Amgen will pay Cytokinetics royalties on Net Sales of Compounds in Japan
in accordance with Section 13.4 of the Agreement, [*] as set forth in [*]
included in the [*] under Sections [*] of the Agreement. [*] for the purpose of
the [*] of the Agreement. Section [*] of the Agreement is [*] in Japan.

 

  (d) In partial consideration for the expansion of the Territory described
above, Amgen shall pay Cytokinetics a non-refundable license fee in the amount
of $15,000,000 cash on or before June 14, 2013.

 

3. Japan PK Bridging Study

 

  (a) Cytokinetics will conduct a Phase I Trial designed to study the PK of
omecamtiv mecarbil in healthy volunteers of Japanese descent (the “PK Bridging
Study”) in accordance with a protocol to be approved by the JDC and included in
the Development Plan. The PK Bridging Study is expected to be initiated [*].

 

  (b) [*] to conduct the PK Bridging Study and the [*] the PK Bridging Study [*]
to occur in [*] included in the Development Plan.

 

  (c) Amgen will permit Cytokinetics to cross-reference Amgen’s IND [*] for
Cytokinetics’ IND related to the PK Bridging Study.

 

  (d) Amgen will supply [*] to Cytokinetics’ designee or the designated clinical
trial site at Amgen’s option to enable the conduct of the Japanese Ethnic
Bridging Study in accordance with the protocol. To the extent necessary, the
Parties will [*].

 

  (e) Notwithstanding Section 17.1 (Indemnity) of the Agreement, Amgen’s
indemnification obligations for the PK Bridging Study under the Agreement shall
[*] the same as the [*].

 

  (f) Amgen will [*] for the PK Bridging Study, in accordance with the protocol,
using [*] omecamtiv mecarbil.

 

[ * ] = Certain confidential information contained in this document marked, by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 2 of 10



--------------------------------------------------------------------------------

  (g) Amgen will bear the costs for the PK Bridging Study [*] in accordance with
Section 4.7.1.2 of the Agreement (it being understood that [*] of the
Agreement), provided that [*] the PK Bridging Study [*] the PK Bridging Study on
[*] (the “[*] Cost”). Following [*] Cytokinetics will [*] the PK Bridging Study
for [*] will be [*] Cost. Amgen will [*]. If [*], then [*] will promptly provide
[*] Cost, along with a [*], including all [*]. Amgen will [*] as reasonably
requested by Cytokinetics and will [*] regarding such [*]. The Parties intend to
[*] the PK Bridging Study [*]. If the [*] the PK Bridging Study [*] in
accordance with [*] set forth above.

 

4. Joint Press Release. Within four business days of the execution of this
Amendment No. 6, the Parties shall issue a joint press release announcing such
Amendment in the form attached as Exhibit C.

Except as expressly set forth herein, all of the terms and conditions of the
Agreement will remain in full force and effect. This Amendment No. 6 and the
Common Stock Purchase Agreement of even date herewith constitute the entire
agreement between the Parties as to their subject matter, and supersedes and
merges all prior negotiations, representations, agreements and understandings
regarding the same.

IN WITNESS WHEREOF, the Parties have executed this Amendment No. 6 as of the
Amendment Effective Date.

 

Cytokinetics, Inc.    

Amgen Inc.

By:   /s/ Robert I. Blum     By:   /s/ Robert A. Bradway Name:   Robert I. Blum
   

Name:

 

Robert A. Bradway

Title:   President and CEO    

Title:

 

Chairman and Chief Executive Officer

 

[ * ] = Certain confidential information contained in this document marked, by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 3 of 10



--------------------------------------------------------------------------------

EXHIBIT A

Japan Milestones

 

Event

   [*]     [*]     [*]  

[*]

     [* ]      [* ]      [* ] 

[*]

     [* ]      [* ]      [* ] 

[*]

     [* ]      [* ]      [* ]    

 

 

   

 

 

   

 

 

 

Total (Max)

     [* ]      [* ]      [* ]    

 

 

   

 

 

   

 

 

 

† This [*] milestone is payable if [*] of the [*] such that [*] at any time [*]
Japan.

[*] means achievement of [*] as defined by the [*].

[*] means achievement of [*] as defined by the [*].

 

[ * ] = Certain confidential information contained in this document marked, by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 4 of 10



--------------------------------------------------------------------------------

EXHIBIT B

[*]

[*]

 

[ * ] = Certain confidential information contained in this document marked, by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 5 of 10



--------------------------------------------------------------------------------

EXHIBIT C

Joint Press Release

[attached]

 

[ * ] = Certain confidential information contained in this document marked, by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 6 of 10



--------------------------------------------------------------------------------

 

LOGO [g539519ex1046logo.jpg]

AMGEN AND CYTOKINETICS ANNOUNCE

EXPANSION OF LICENSE FOR OMECAMTIV MECARBIL

Cytokinetics Will Receive $25 Million

Plus Potential Milestone Payments and Royalties

THOUSAND OAKS, Calif. AND SOUTH SAN FRANCISCO, Calif, (June 12, 2013) – Amgen
(NASDAQ:AMGN) and Cytokinetics Incorporated (NASDAQ:CYTK) today announced an
expansion of their strategic collaboration to include Japan. In 2006,
Cytokinetics and Amgen entered into a collaboration to discover, develop and
commercialize novel small-molecule therapeutics that activate cardiac muscle
contractility for potential applications in the treatment of heart failure.
Omecamtiv mecarbil is the most advanced drug candidate in this collaboration.
Initially, Cytokinetics’ license to Amgen for omecamtiv mecarbil excluded Japan.
Under the amendment to the collaboration announced today, the companies have
agreed on terms expanding Amgen’s license for omecamtiv mecarbil and related
compounds to include Japan.

In consideration of the expanded license, Cytokinetics will receive $25 million
from Amgen comprised of a non-refundable license fee of $15 million and $10
million for Amgen’s purchase of Cytokinetics’ common stock. The companies have
executed a stock purchase agreement providing for the sale of Cytokinetics’
common stock to Amgen at a price per share equal to the 10-day trailing average
of the closing price of Cytokinetics’ stock on the last trading day prior to
execution of the stock purchase agreement. In addition, Cytokinetics is eligible
to receive additional pre-commercialization milestone payments for the
development of omecamtiv mecarbil in Japan of up to $50 million as well as
royalties on sales of omecamtiv mecarbil in Japan. Under the terms of the
amended collaboration agreement, Cytokinetics plans to conduct a Phase I
pharmacokinetic study, the costs of which will be reimbursed by Amgen, intended
to support the inclusion of Japanese patients in a potential Phase III clinical
development program for omecamtiv mecarbil.

“We are pleased to expand our collaboration with Amgen to include Japan,” stated
Robert I. Blum, Cytokinetics’ President and Chief Executive Officer. “Our
decision to amend the agreement at this time is based on our confidence in the
progress of our collaborative development program for omecamtiv mecarbil and on
Amgen’s recent commitment to expand its business activities in Japan. We look
forward to the integration of Japan into our collaboration’s global development
plan for this promising drug candidate.”

“This expanded collaboration furthers Amgen’s hopes to address the needs of
patients with heart failure in Japan,” said Sean E. Harper, M.D., Amgen’s
Executive Vice President of Research and Development.



--------------------------------------------------------------------------------

About Omecamtiv Mecarbil

Omecamtiv mecarbil is a small molecule cardiac myosin activator which was
discovered by Cytokinetics’ scientists and is the subject of a collaboration
between Cytokinetics and Amgen. It is being investigated for the treatment of
heart failure.

About Amgen

Amgen discovers, develops, manufactures and delivers innovative human
therapeutics. A biotechnology pioneer since 1980, Amgen was one of the first
companies to realize the new science’s promise by bringing safe, effective
medicines from lab to manufacturing plant to patient. Amgen therapeutics have
changed the practice of medicine, helping people around the world in the fight
against serious illnesses. With a deep and broad pipeline of potential new
medicines, Amgen remains committed to advancing science to dramatically improve
people’s lives. For more information, visit www.amgen.com and follow us on
www.twitter.com/amgen.

About Cytokinetics

Cytokinetics is a clinical-stage biopharmaceutical company focused on the
discovery and development of novel small molecule therapeutics that modulate
muscle function for the potential treatment of serious diseases and other
medical conditions. Cytokinetics currently has three compounds in clinical
development: omecamtiv mecarbil in Phase II for acute and chronic heart failure,
tirasemtiv in Phase II for amyotrophic lateral sclerosis and CK-212107 in a
Phase I study in healthy volunteers. All of the company’s drug candidates have
arisen from Cytokinetics’ muscle biology focused research activities and are
directed towards the cytoskeleton. The cytoskeleton is a complex biological
infrastructure that plays a fundamental role within every human cell. Additional
information about Cytokinetics can be obtained at http://www.cytokinetics.com.

Forward-Looking Statements: Amgen

This news release contains forward-looking statements that involve significant
risks and uncertainties, including those discussed below and others that can be
found in Amgen’s Form 10-K for the year ended December 31, 2012, and in any
subsequent periodic reports on Form 10-Q and Form 8-K. Amgen is providing this
information as of the date of this news release and does not undertake any
obligation to update any forward-looking statements contained in this document
as a result of new information, future events or otherwise.

No forward-looking statement can be guaranteed and actual results may differ
materially from those Amgen projects. Amgen’s results may be affected by Amgen’s
ability to successfully market both new and existing products domestically and
internationally, clinical and regulatory developments (domestic or foreign)
involving current and future products, sales growth of recently launched
products, competition from other products (domestic or foreign) and difficulties
or delays in manufacturing its products. In addition, sales of Amgen products
are affected by reimbursement policies imposed by third-party payers, including
governments, private insurance plans and managed care providers and may be
affected by regulatory, clinical and guideline developments and domestic and
international trends toward managed care and healthcare cost containment as well
as U.S. legislation affecting pharmaceutical pricing and
reimbursement. Government and others’ regulations and reimbursement policies may
affect the development, usage and pricing of Amgen products. Furthermore,
Amgen’s research, testing, pricing, marketing and other operations are subject
to extensive regulation by domestic and

 

Page 8 of 10



--------------------------------------------------------------------------------

foreign government regulatory authorities. Amgen or others could identify
safety, side effects or manufacturing problems with Amgen products after they
are on the market. Amgen’s business may be impacted by government
investigations, litigation and product liability claims. If Amgen fails to meet
the compliance obligations in the corporate integrity agreement between Amgen
and the U.S. government, Amgen could become subject to significant
sanctions. Further, while Amgen routinely obtains patents for its products and
technology, the protection offered by its patents and patent applications may be
challenged, invalidated or circumvented by its competitors. Amgen depends on
third parties for a significant portion of its manufacturing capacity for the
supply of certain of its current and future products and limits on supply may
constrain sales of certain of its current products and product candidate
development. In addition, Amgen competes with other companies with respect to
some of its marketed products as well as for the discovery and development of
new products. Discovery or identification of new product candidates cannot be
guaranteed and movement from concept to product is uncertain; consequently,
there can be no guarantee that any particular product candidate will be
successful and become a commercial product. Further, some raw materials, medical
devices and component parts for Amgen products are supplied by sole third-party
suppliers. Amgen’s business performance could affect or limit the ability of its
Board of Directors to declare a dividend or its ability to pay a dividend or
repurchase its common stock.

Forward-Looking Statements: Cytokinetics

This press release contains forward-looking statements for purposes of the
Private Securities Litigation Reform Act of 1995 (the “Act”). Cytokinetics
disclaims any intent or obligation to update these forward-looking statements,
and claims the protection of the Act’s Safe Harbor for forward-looking
statements. Examples of such statements include, but are not limited to,
statements relating to Cytokinetics’ and Amgen’s research and development
activities, including the planned conduct of clinical trials; the potential
receipt of milestones, royalties and other payments; and the properties and
potential benefits of omecamtiv mecarbil and Cytokinetics’ other drug
candidates. Such statements are based on management’s current expectations, but
actual results may differ materially due to various risks and uncertainties,
including, but not limited to: Cytokinetics anticipates that it will be required
to conduct at least one confirmatory Phase III clinical trial of tirasemtiv in
ALS patients which will require significant additional funding, and it may be
unable to obtain such additional funding on acceptable terms, if at all;
potential difficulties or delays in the development, testing, regulatory
approvals for trial commencement, progression or product sale or manufacturing,
or production of Cytokinetics’ drug candidates that could slow or prevent
clinical development or product approval, including risks that current and past
results of clinical trials or preclinical studies may not be indicative of
future clinical trials results, patient enrollment for or conduct of clinical
trials may be difficult or delayed, Cytokinetics’ drug candidates may have
adverse side effects or inadequate therapeutic efficacy, the U.S. Food and Drug
Administration or foreign regulatory agencies may delay or limit Cytokinetics’
or its partners’ ability to conduct clinical trials, and Cytokinetics may be
unable to obtain or maintain patent or trade secret protection for its
intellectual property; Amgen’s decisions with respect to the design, initiation,
conduct, timing and continuation of development activities for omecamtiv
mecarbil; Cytokinetics may incur unanticipated research and development and
other costs or be unable to obtain additional financing necessary to conduct
development of its products; Cytokinetics may be unable to enter into future
collaboration agreements for its drug candidates and programs on acceptable
terms, if at all; standards of care may change, rendering Cytokinetics’ drug
candidates obsolete; competitive products or alternative therapies may be
developed by others for the treatment of indications Cytokinetics’ drug
candidates and potential drug candidates may target; and risks and uncertainties
relating to the timing and receipt of payments from its partners, including
milestones and royalties on

 

Page 9 of 10



--------------------------------------------------------------------------------

 future potential product sales under Cytokinetics’ collaboration agreements
with such partners. For further information regarding these and other risks
related to Cytokinetics’ business, investors should consult Cytokinetics’
filings with the Securities and Exchange Commission.

Contacts:

Kristen Davis, 805-447-3008 (Amgen media)

Arvind Sood, 805-447-1060 (Amgen investors)

Joanna L. Goldstein, 650-624-3000 (Cytokinetics investors & media)

 

Page 10 of 10